DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 6 and 7, Applicant recites “wherein said tapered projection is an elastomeric o-ring” and “said o-ring has a circularly shaped cross-section” – wherein these claims are dependent on Claim 1 which recites “a tapered projection having a 
Such a combination of limitations appears to describe a configuration which has not been demonstrated to have been in Applicant’s possession at the time of filing based upon the originally filed detailed disclosure. Examiner submits that the “tapered projection” and the “o-ring” are presented in the specification as structurally divergent alternatives to one another (see Fig. 9, Par. 38 – which describes the “tapered projection” as compared to Fig. 6, Par. 8, 31 – which describes o-ring configurations). Applicant has not demonstrated possession of a configuration wherein an o-ring (especially one with a circular cross-section) has been “integrally formed with said body portion” such that the o-ring forms a “tapered projection” with a “base” adjacent to the body portion which is wider than a free end of the tapered projection. All o-rings are expressed as being indexed with the base via a groove – not “integrally formed” (as generally understood by the manner of use of the phrase in the specification) and no o-ring appears to be provided with a shape that has a base which is wider than a free end so as to describe a “tapered” shape.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6, 7, 22, and dependents  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 7, Applicant recites “wherein said tapered projection is an elastomeric o-ring” and “said o-ring has a circularly shaped cross-section” – wherein these claims are dependent on Claim 1 which recites “a tapered projection having a base adjacent to said body portion and a free end, said tapered projection being wider at said base than at said free end, the tapered projection being integrally formed with said body portion”. 
An “o-ring” is generally defined as “a gasket or seal (usually of rubber) in the form of a ring with a circular cross-section”, see Oxford University Press Online Dictionary, accessible at “OED.COM”. Such a definition is clearly consistent with the manner in which O-ring is used in Applicant’s originally filed specification (see Par. 8, 31 – Fig. 6) which illustrates a separately formed sealing ring with a circular cross-section which is indexed within a groove formed on the hub.
Based upon the general understanding of the limitations of Claim 1 it is not understood how one could provide an “o-ring” (particularly one with a circular cross-section) which can simultaneously be considered a “tapered projection” with a base which is wider than a free end of the projection. The phrase “tapered projection” is clearly described as being an alternative to an o-ring (see Par. 8 – RE: “[t]he annular sealing ring can also be a tapered projection…”) and “tapered projection” is used 
Examiner submits that a “circularly shaped cross-section” would appear to be wholly incongruent with a base which is wider than a free end since in a circle the portion which will be in apposition with the hub will be exactly as wide as the free end. Examiner submits that suggesting that such a “circularly shaped cross-section” is “tapered” and even has an identifiable “base” does not appear to be consistent with Applicant’s usage of the terminology in the specification (see Par. 8, 38). Even in configurations with a ‘D’-shaped sealing ring (see 275 – Fig. 10) such a shape is never characterized as being “tapered” (see Par. 40) and therefore it is unclear whether the rounding of a circle/semi-circle should be considered “tapered”.
Likewise, it is unclear as to the metes and bounds of “integrally formed” when paired with limitations directed toward the o-ring which is ONLY described as being indexed within a groove. In contrast “integrally formed” is used to describe the configuration(s) illustrated in Fig. 9 (see Par. 38), but is also reasonably presumed to reference the configuration shown in Fig. 10 (which while not explicitly described as “integrally formed” does maintain a uniform cross-hatching between the hub and sealing ring).
Regarding Claims 1 and 22, Examiner submits that the inconsistent usage of terminology in Claims 6 and 7 creates confusion of the metes and bounds of “tapered”, “base”, and “integrally formed” as recited in the parent claims inasmuch as it creates a presumption that the language used in Claims 1 and 22 would be generic toward a o-
Inasmuch as the instant limitations of Claim 7 (RE: “o-ring” having a “circularly shaped cross-section”) are understood to be wholly incompatible with an integrally formed, tapered annular sealing ring where a base is wider than a free end, Claims 7 CANNOT be reasonably examined. 
For the sake of prosecution it will be presumed that an O-ring (contrary to the accepted dictionary definition and Applicant’s usage in the specification) does not necessarily need to be of a circular cross-section and that an O-ring can (contrary to the manner the term is used in Applicant’s specification) describe any annular flange regardless of cross-sectional shape.
For the sake of prosecution it will be presumed that the presence of Claims 6 and 7 do not affect the scope of “tapered projection” or “integrally formed” as compared to the manner in which it is exclusively used in the instant specification to reference the configuration shown in Fig. 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 6, 12-18, 20, 22, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), and U.S. Patent No. 6,228,069 (“Barth”).
Regarding Claims 1, 4, 6, 12, and 22, Ciazza discloses a syringe (322 – see Fig. 20) and detachable needle (see generally 321 – see Fig. 20) having reduced dead space features (see Fig. 20) comprising:
an elongate syringe barrel (322) having a longitudinal axis (see Fig. 20 – i.e. the axis running concentric to the hollow interior of the barrel from the proximal to distal ends), an inside surface defining a chamber for retaining fluid (see the interior of the barrel which is partially occupied by the plunger 323), an open proximal end (328), an open distal end (see Fig. 22) including a collar (331) and a distally facing annular 
a needle assembly (see 321) including a hub (353) having a body portion including a proximal end (355), a distal end (373), a conduit (375) therethrough, proximally facing annular surface (359, 360) at the proximal end of said body portion; wherein said flat proximally facing annular surface on said body portion contacting said annular surf ace of said barrel forming a primary seal between said hub and said barrel, the proximally facing annular surface on said body portion contacting said annular surface of said barrel forming a primary seal between said hub and said barrel (see Fig. 20).
Caizza fails to explicitly disclose that the distally facing annular surface of the collar and the proximally facing annular surface of the hub body portion are flat, i.e. an angle within the range of 88 degrees and 92 degrees (e.g. 90 degrees). However, Caizza discloses an alternative (Fig. 12) flat annular surface at the proximal end of a hub body portion for sealingly engaging the proximal end (158) of a needle hub (121). 
It would have been obvious for one having ordinary skill in the art at the time the invention was made to utilize a flat, proximally disposed annular surface positioned at a 90 degree angle with respect to the longitudinal axis of the syringe barrel (as illustrated in Figs. 9 or 12 of Caizza) and corresponding to a flat annular surface of the syringe hub thereby only achieving the expected results of substituting one annular wall configuration with a suitable art-recognized equivalent. As Caizza discloses these configurations to be suitable alternatives to one another for the purpose of seating a needle hub against the collar of a syringe (see Fig. 9 and 12). It has been held that see KSR Int'l Co. v. Teleflex Inc., 550 U.S. —, 82 USPQ2d 1385 (2007). 
It is noted that Caizza does not stress any criticality to the frusto-conical shape of the embodiment of Fig. 20 or the angle of the face, only disclosing that “Angle A of frusto-conically shaped surface 335 on the syringe barrel is preferably substantially similar to angle B of frusto-conically shaped surface 359 on the hub of the fluid transfer adapter”. In fact, Caizza suggests a wide variety of angles (3 to 178 degrees), which includes a substantially flat 3 degrees. Caizza describes these angles with the weak language "desirably", indicating a preference towards the stated range, but not a criticality thereof. Examiner submits that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to vary the angle of the embodiment of Fig. 20 of Caizza to a flat angle (90 degrees with respect to the longitudinal axis), as suggested by the embodiments of Fig. 9 and 12 of Caizza, since it has been held that changes in shape (particularly to a known shape) require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Examiner notes that Applicant’s Admitted Prior Art indicates that the “prior art also teaches a flat seal, perpendicular to the longitudinal axis of the syringe barrel which mates with a  flat seal on the needle hub for use with a threaded needle assembly and barrel engagement structure. The flat seal greatly reduces the portion of the dead space attributable to variations in barrel and hub tolerances.” (Par. 4). As such, it is clear that modifying the angle of the embodiment of Figure 20 to have a flat, 
Caizza discloses a collar-engaging structure (i.e. threads 358) for engaging a complementary hub-engaging structure (331) on the circular side wall of the collar (see Fig. 20).
In some embodiments Caizza discloses the needle assembly to comprise a cannula (471) having a distal end (473), a proximal end (474), and a lumen therethrough. Caizza discloses that the proximal end of the cannula is connected to the distal end of the hub such that the lumen is in fluid communication with the chamber (see Fig. 31 and 28).
Caizza, as modified above, discloses the invention substantially as claimed except the hub of the needle assembly includes a “tapered projection” integrally formed with the body portion so as to form a secondary sealing engagement between the needle hub and the syringe collar – the tapered projection forming an annular sealing ring.
However, Watts discloses a related cannula hub (105) affixable to a syringe (111) via a similar collar-engaging structure (i.e. threads 307, 121). Watt discloses that sealing engagement can be provided by the cooperative geometry of the hub and syringe alone (see Fig. 2) or the device can further include a projecting annular sealing ring (see e.g. 331, 333, or 335) provided at various locations on the cannula hub of the needle assembly in order to form a cooperative seal with the syringe structure (Par. 44, 45, 46). It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the device of Caizza with an annular sealing ring, as see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ciazza, as modified by Watts, fails to explicitly resolve the precise location of the annular sealing ring when applied to provide a secondary seal to the invention of Ciazza. However, it is noted that Watts does contemplate a variety of locations and as such an ordinary artisan would reasonably recognize and appreciate that different locations and mounting arrangements for the sealing ring could be employed as mere obvious design choices directed toward adapting the teachings of Watts for application in the specific device/structure described by Caizza.  
For example, Sharp discloses a syringe having a collar (16) engageable with a hub (20) via a collar-engaging structures (54) which corresponds to complimentary hub engaging structures (56) wherein the hub further includes an outwardly projecting annular sealing ring (60) around the body portion of the hub (See Fig. 2), the annular sealing ring being positioned proximal of an entirety of the collar-engaging structure (see Fig. 2 on the hub of the needle assembly) the annular sealing ring sealingly engaging an inside surface of the circular side wall of said collar (see Fig. 2) to form a seal between the hub and the collar and the collar engaging structure is positioned distal to an entirety of the annular sealing ring for releasably engaging the hub to the 
It would have been obvious for one having ordinary skill in the art at the time the invention was made to configure the device of Caizza to include an annular sealing ring provided proximally of the collar engaging threads of the hub, as disclosed by Sharp, thereby only achieving the expected results of utilizing a well-known location for such a annular sealing ring to provide for known, suitable and predictable results of provide a sealing function between a cannula hub and syringe collar. Examiner notes that it has been held to require only routine and customary skill in the art to rearrange the essential working parts of an invention, see In re Japikse, 181 F.2d 1019, 86 USPQ 378 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Only the expected and predictable results of selecting a known location, to provide a known sealing device, to provide a secondary seal between a syringe and cannula hub as is known in the art would be achieved. 
Examiner submits that the prior art clearly establishes the location of the sealing ring with respect to the needle hub to be an obvious design choice, the precise location being illustrated in the prior art and obvious for an ordinary artisan to select for the purposes of locating a sealing ring to the needle hub of the device of Caizza in order to supplement the action of the threaded engagement between the hub and collar thereby improving the seal of the device in a known and predictable manner.

Specifically, the below figure illustrates the unmodified hub of Caizza fully seated such that the primary seal is engaged between the distally facing annular surface of the collar and the proximally facing annular surface of the hub.

    PNG
    media_image1.png
    255
    189
    media_image1.png
    Greyscale

However, such primary seal engagement only occurs if the needle hub is fully rotated, i.e. torqued, within the collar threads. For example, if the hub is not fully rotated (see attached figure below) the primary seal will not engage (note that in the below figure the proximal and distal facing surfaces do not contact one another and therefore do not form the primary seal because the needle hub has not been fully torqued within the syringe barrel collar).

    PNG
    media_image2.png
    288
    227
    media_image2.png
    Greyscale

Modification of Caizza, as shown below, forms an annular sealing projection ring, projecting from the hub and sealingly engaging the circular side wall of the collar thereby forming a secondary seal between the hub and the barrel. Since this seal is formed between the circumferential surfaces of the hub and the collar, the hub does not need to be fully seated in order to form said secondary seal (see below figure). Rather, the secondary seal will be formed even in the event that the hub is not fully seated, i.e. a user fails to provide sufficient torque to the needle hub to adequately engage the primary seal. Examiner submits that the annular sealing ring does not need to be seating within the corresponding sealing groove on the collar in order to form an annular seal, rather by virtue of an elastic, resilient interference fit the annular ring will form a seal with any surface against which it abuts, including the circumferential surface of the collar.
Caizza discloses that the device may include a hollow elongate needle shield (see 478) having a distal end and an open proximal end removably engaged to the hub so that the needle shield covers the cannula (see Fig. 31).

Ciazza, as modified above, discloses the invention substantially as claimed except that the annular sealing ring is a “tapered projection” having a base adjacent to the body portion and a free end, the tapered projection being wider at the base than at the free end, the tapered projection being formed integrally with the body portion – rather both Watts and Sharp contemplate the use of concentric grooves to hold the annular sealing ring with the annular sealing ring having a circular cross-sectional shape (see Par. 45, Watts; Detailed Description, Par. 5 of Sharp). However, Barth discloses a medical, fluid delivery fitting that in some configurations utilizes a circular o-ring (754) retained within a concentric groove (752) formed in the device body (see Fig. 20) while in other instances utilizes a tapered projection (e.g. 32 – described as being “integrally molded” by Barth in at least some embodiments – see Detailed Description, Par. 3) having a base adjacent to the body (see Fig. 7) and a free end (i.e. the apex of the cross-section), the tapered projection being wider at the base than at the free end, the tapered projection forming an annular sealing ring about the body which is integrally formed with the body portion (see Detailed Description, Par. 3). Examiner submits that the tapered projection (32) of Barth, comprising an annular sealing ring which can be BROADLY considered an O-ring to the extent that such terminology does not imply a 

    PNG
    media_image3.png
    277
    428
    media_image3.png
    Greyscale

Supplemental Figure: Ciazza as modified above to include a tapered sealing projection integrally molded with the base at a particularly location shown to be useful for sealing a threaded hub


Regarding Claim 13, Caizza discloses that in some embodiments the hub and cannula may be integrally formed of thermoplastic material (Fig. 31).
Regarding Claim 14, Caizza discloses that in some embodiments the cannula includes a blunt distal tip (Fig. 32).
Regarding Claim 15, Caizza discloses that in some embodiments the cannula may be formed of metal (Fig. 30).
Regarding Claim 16, Caizza discloses that hub-engaging structure on the collar of the syringe barrel comprises at least one thread on an inside surface of the collar (see Fig. 21).
Regarding Claim 17, Caizza discloses that the threads may be a right-hand thread (Col. 13, Ln. 60-62).
Regarding Claim 18, Caizza discloses that the thread may comprise a multiple lead thread (Col. 13, Ln. 60-62).
Regarding Claim 20, Caizza discloses that the collar engaging structure comprises at least one thread on an outside surface of the hub of the needle assembly (see Fig. 21). 

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), and U.S. Patent No. .
Regarding Claim 19, Caizza, as modified, discloses the invention substantially as claimed except that the collar-engaging structure on the hub of the needle assembly comprises two thread engaging projections on the hub. However, Examiner notes that it is well-known in the art that luer lugs are a suitable and well-known obvious alternative to luer threads for the purpose of affixing fluid handling medical implements. Specifically, Fangrow discloses a medical connection interface for interfacing with the hub of a luer threaded syringe (Abstract) which employs a plurality of thread engaging and projecting lugs (70 or 71) provided on opposite sides in an offset orientation (see Fig. 6 or Fig. 11) disclosed as being useful for engaging luer threads of a syringe (Par. 59, Par. 64). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the projecting threads of the invention of Caizza with luer lugs, as disclosed by Fangrow, thereby only achieving the expected results of substituting one known syringe connecting interface with an art-recognized, suitable alternative connecting interface.


    PNG
    media_image4.png
    192
    259
    media_image4.png
    Greyscale

Supplemental Figure: Rendering of modified Caizza, further modified in view of Fangrow to replace the provided projecting luer threads with projecting luer lugs


Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), and U.S. Patent No. 6,228,069 (“Barth”) as applied above, and further in view of U.S. Publication No. 2004/0006312 (“Donnan”).
Regarding Claim 21, Caizza, as modified, discloses the invention substantially as claimed except the hub engaging structure comprises two thread engaging projections on an inside surface of the collar of the syringe barrel. However, it is well-known in the art that two thread engaging projections are a suitable and well-known obvious alternative to continuous luer threads for the purpose of affixing fluid handling medical implements. Specifically, Donnan discloses that interconnecting collars (115) for syringe barrels (14) can be provided as either continuous threads (see e.g. 226) or as two thread engaging projections (114; Fig. 4) for engaging corresponding threads on a hub structure (Par. 101). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the projecting threads of the invention of Caizza with dual projecting thread engaging portions, as disclosed by Donnan, thereby only achieving the expected results of substituting one known syringe connecting interface with an art-recognized, suitable alternative connecting interface.

Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Regarding Applicant’s arguments concerning the rejection under 35 USC 112, Examiner submits that as noted above, the instant amendments are insufficient for resolving the rejections of Claims 6 and 7. Likewise, the amendments (and Applicant’s lack of arguments) have made the record unclear as to the metes and bounds of the amended claims – particularly as it pertains to defining a “tapered projection” with a base which is wider than a free end and is integrally formed with the hub that might ALSO be considered an O-ring which has a circular cross-section irrespective of the fact that the specification makes it clear that the two configurations are alternatives to one another and the ordinary artisan would recognize and appreciate that the claim limitations (see especially Claim 7) are wholly incompatible with one another.
Applicant argues (Pg. 8-10) that “Applicant maintains that Ciazza teaches away from the claimed invention”. Examiner submits that such arguments by Applicant have been clearly rebutted on the record (see the Examiner’s Answer mailed 19 December 2019) and have been considered entirely moot by the findings of the Board decision (mailed 24 June 2021). Examiner submits that a request for reconsideration before the Examiner is not the proper venue to traverse a decision by the Board and Examiner MUST consider the findings by the Board dispositive. 
Applicant makes no specific additional arguments other than those which have already been addressed and rendered moot by the Board decision affirming Examiner’s original position concerning the Ciazza disclosure and the obviousness of providing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783    
02/15/2022